Citation Nr: 1612182	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis, lumbar spine.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1999, November 2001 to July 2005, and November 2007 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board notes that a May 2011 rating decision denied the Veteran's claim for entitlement to temporary total convalescence following lumbar spine surgery. The Veteran filed a Notice of Disagreement in July 2011, and a Statement of the Case was issued in April 2012. However, the Veteran has not filed a VA-9 Appeal to Board of Veterans' Appeals or otherwise indicated his desire for this matter to remain on appeal. Accordingly, this claim is not before the Board at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine. A review of the record indicates that further development is necessary prior to adjudicating the Veteran's claim.

The Board first remanded this claim in July 2013 to allow for further development. In part, the Board remanded to afford the Veteran the opportunity to identify any private medical treatment he had received for his lumbar spine disability. The RO was then instructed to obtain the identified private treatment records and to associate them with the claims file. 

A veteran has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Veteran indicated that he had received private medical treatment for his back disability in July 2012. However, the claims file does not contain any private treatment records at this time, nor does it appear that any efforts were made to identify the Veteran's private treatment providers following the Board's July 2013 remand. As such, all reasonable efforts must be made to identify and obtain the Veteran's private treatment records at this time.

Further, the Veteran's claims file currently contains VA treatment records dated August 2008 to July 2009, November 2010 to December 2010, and March 2011. VA has a duty to assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). Accordingly, the RO should associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c) (2) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from March 2011 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Ask the Veteran to identify any private medical treatment he has received for his lumbar spine disability since August 2007. The RO should then take appropriate steps to secure copies of any private treatment records identified by the Veteran that are not currently of record. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Thereafter, the RO should readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




